Case 1:18-cv-00588-LPS Document 283 Filed 11/05/19 Page 1 of 5 PageID #: 17149



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                     )   REDACTED PUBLIC
                                           )   VERSION
                 Plaintiff,                )
                                           )   C.A. No. 18-588-LPS
           v.                              )
                                           )   JURY TRIAL DEMANDED
 WORKSPOT, INC.,                           )
                                           )
                 Defendant.                )

                        DECLARATION OF MATTHEW A. WERBER

                                         ASHBY & GEDDES
                                         Steven J. Balick (#2114)
                                         Andrew C. Mayo (#5207)
                                         500 Delaware Avenue, 8th Floor
                                         P.O. Box 1150
                                         Wilmington, DE 19899
                                         (302) 654-1888
 Of Counsel:                             sbalick@ashbygeddes.com
                                         amayo@ashbygeddes.com
 Ronald F. Lopez
 NIXON PEABODY LLP                       Attorneys for Defendant
 One Embarcardero Center, 18th Floor
 San Francisco, CA 94111-3600
 (415) 984-8200

 Jennifer Hayes
 NIXON PEABODY LLP
 300 South Grand Avenue, Suite 4100
 Los Angeles, CA 90071-3151
 (213) 629-6179

 Matthew A. Werber
 Angelo J. Christopher
 NIXON PEABODY LLP
 70 West Madison, Suite 3500
 Chicago, IL 60602-4224
 (312) 977-4400

 Dated: October 9, 2019




{01495123;v1 }
Case 1:18-cv-00588-LPS Document 283 Filed 11/05/19 Page 2 of 5 PageID #: 17150



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                               )
                                                     )
                  Plaintiff,                         )
                                                     )   C.A. No. 18-588-LPS
           v.                                        )
                                                     )   JURY TRIAL DEMANDED
 WORKSPOT, INC.,                                     )
                                                     )
                  Defendant.                         )

                         DECLARATION OF MATTHEW A. WERBER

         I, Matthew Werber, hereby declare as follows:

         1.      I am an attorney with the law firm of Nixon Peabody LLP, counsel for Defendant

Workspot, Inc. (“Workspot”). I make this declaration in support of Workspot’s Answering Brief

in Response to Plaintiff Citrix Systems, Inc.’s (“Citrix”) Motion for Sanctions.

         2.      Exhibit A is a true and correct copy of email correspondence dated between October

16, 2018 and October 22, 2018 between Workspot and Workspot counsel with the subject line

“Privileged and Confidential,” Bates numbered WKSPT_0114265 – WKSPT_0114267.

         3.      Exhibit B provides a true and correct copy of an email dated October 16, 2018

addressed to Citrix counsel from Mark Lyon of Gibson Dunn with the subject line “Re: Citrix v.

Workspot – Urgent Request for Meet & Confer – Outside Counsel Eyes’ Only.” A forwarding

message to counsel from 2019 has been redacted.

         4.      Exhibit C provides a true and correct copy of email correspondence dated between

October 16, 2018 and October 24, 2018 between Workspot counsel and Citrix counsel with the

subject line “RE: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS”

regarding redactions to Citrix’s TRO brief, motion, proposed order, and supporting declarations.

A forwarding message to counsel from 2019 has been redacted.

{01495123;v1 }
                                                 1
Case 1:18-cv-00588-LPS Document 283 Filed 11/05/19 Page 3 of 5 PageID #: 17151



         5.      Exhibit D provides a true and correct copy of a redacted version of the Declaration

of Mike Fernandez in support of Citrix’s TRO motion (filed completely under seal as D.I. 103)

that was provided by Citrix counsel to Workspot counsel.

         6.      Exhibit E provides a true and correct copy of an email dated October 23, 2018 from

Amitabh Sinha to Workspot counsel with the subject line “Re: Redacted version of Citrix brief

PRIVILEGED” regarding Mr. Sinha’s review of Citrix’s redacted TRO brief, Bates number

WKSPOT_0113859.

         7.      Exhibit F provides a true and correct copy of email correspondence dated between

November 2, 2018 and November 5, 2018 between Citrix counsel and Workspot counsel with the

subject line “RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Investigation Update”

regarding a telephone conference between Citrix counsel and Workspot counsel on November 2,

2018. A forwarding message to counsel from 2019 has been redacted.

         8.      Exhibit G provides a true and correct copy of an email dated November 26, 2018

addressed to Citrix counsel from Bindu Palapura with the subject line “RE: Citrix v. Workspot,

C.A. No. 1:18-cv-00588-LPS -- Open Issues” concerning Amitabh Sinha’s review of the redacted

TRO filings at Gibson Dunn’s offices. A forwarding message to counsel from 2019 has been

redacted.

         9.      Exhibit H provides a true and correct copy of an email dated December 18, 2018

addressed to Amitabh Sinha and Maryam Alexandrian from Ernest Hsin with the subject line

“TRO briefs to be shared with BOD” forwarding redacted versions of Citrix’s TRO filings for

review by Workspot’s Board of Directors.




{01495123;v1 }
                                                  2
Case 1:18-cv-00588-LPS Document 283 Filed 11/05/19 Page 4 of 5 PageID #: 17152



         10.     Exhibit I provides a true and correct copy of a Summary Report dated March 6,

2019 prepared by Califorensics regarding its “Forensic Review for Workspot Devices; [and]

Forensic Review for Chawla Personal Devices.”

         11.     Exhibit J provides a true and correct copy of Workspot’s Employee Handbook

including an “Acknowledgment and Agreement” signed by Puneet Chawla on August 16, 2018.

         12.     Exhibit K provides a true and correct copy of an email dated July 29, 2019

addressed to Workspot counsel from Joy Kim with the subject line “RE: Citrix v. Workspot – Meet

and Confer re Forensic Imaging” concerning Citrix’s July 26, 2019 correspondence directed to

Mr. Chawla’s personal counsel, Eugene Illovsky.

         13.     Exhibit L provides a true and correct copy on the webpage downloaded from

https://www.sharefile.com/company concerning an estimate of the number of Citrix ShareFile

customers.

         14.     Exhibit M provides a true and correct copy of a letter dated April 18, 2019

addressed to Denise Kraft from Matthew Werber regarding deficiencies in Citrix’s April 5, 2019

responses to Workspot’s interrogatories.

         15.     Exhibit N provides a true and correct copy of an email dated April 30, 2019

addressed to Brian Biggs and Denise Draft from Matthew Werber summarizing a meet and confer

telephone conference between the parties discussing discovery issues.

         16.     Exhibit O provides a true and correct copy of an email dated October 25, 2019

addressed to Ernest Hsin, Ambitabh Sinha, Puneet Chawla, Mark Lyon, and Bindu Palapura from

Karen Gibbs with the subject line “Re: Quote from forensics company” concerning Workspot’s

network logs, Bates numbers WKSPT_0114118-WKSPT_014119.




{01495123;v1 }
                                                3
Case 1:18-cv-00588-LPS Document 283 Filed 11/05/19 Page 5 of 5 PageID #: 17153



I declare under penalty of perjury of the laws of the United States that all statements made of my

own knowledge are true and that all statements made on information and belief are believed to be

true.



                                                     Dated: October 9, 2019



                                                     /s/ Matthew A. Werber
                                                     Matthew A. Werber




{01495123;v1 }
                                                4
